Exhibit 10.44

John H. Eyler

Chairman and Chief Executive Officer

Toys “R” Us, Inc.

October 20, 2004

Mr. Antonio Urcelay

President – Continental Europe

Dear Antonio,

Further to your current position as Managing Director of Toys “R” Us Iberia,
S.A. and Toys “R” Us SARL, on behalf of Toys “R” Us, Inc. (the “Company”), I
wish to congratulate you on your nomination as President – Continental Europe.
The following letter outlines the terms and conditions of your professional
position, which was effective August 16, 2004. Therefore, the valid conditions
of your professional services are the ones included in this letter. Accordingly,
the agreement entered into between you and the Company on May 13, 1999
(concerning severance payments should a Change in Control occur) and the letter
agreement provided you in October 2003 are considered null and void.

 

  • Base pay - Your new annual base pay for your professional services as
President – Continental Europe is 415,000 Euro.

 

  • Incentive Target - Your new incentive target is 373,500 Euro or 90% of your
annual base pay. Therefore, your target total pay (base plus incentive) is
788,500 Euro, an increase of 142,750 Euro, or 22.1% over your current target
total pay.

 

  • Other Benefits - During the time you are providing services as President –
Continental Europe, you will continue to be eligible to participate in the other
Company benefit programs in which you currently participate subject to the terms
of the benefit plans and any subsequent modifications the Company may make to
those benefit plans.

 

  • Severance compensation - Your current agreement of professional services
provides that if your professional relationship with the Company is terminated
by the Company, (for reasons other than gross misconduct in the performance of
your position or a violation of the Company’s Code of Ethical Standards and
Business Practices and Conduct), or if your professional position is eliminated
and you are not offered a professional position with equivalent target
compensation, or are required to relocate and be based at an office or location
outside of the Madrid, Spain area, the Company will provide you with:
(i) compensation amounting to twelve months base monthly



--------------------------------------------------------------------------------

pay, (ii) plus the actual achieved incentive payment up to a maximum of your
target incentive in the year of the termination of your professional
relationship with the Company. As a result of your nomination as President –
Continental Europe, the Company will increase this provision to provide you with
(i) eighteen months base monthly pay (ii) plus the actual achieved incentive
payment up to a maximum of your target incentive for the eighteen-month period
after the termination of your professional relationship with the Company. This
provision shall also apply should you voluntarily resign your position as
President – Continental Europe as a result of the Company requiring you, without
your consent, to relocate and be based at any office or location outside of the
Madrid, Spain area. The aforementioned (i) compensation and (ii) incentive
payments will include any statutory notice and/or termination pay you would
otherwise be entitled to for the termination of your professional relationship
with the Company. Please note that the incentive payment(s) will not be paid
until after the fiscal year(s) for which it applies, as actual results will not
be available until after the fiscal year(s) ends.

 

  • Additionally, for the eighteen-month period after the termination of your
professional relationship with the Company (for reasons other than for gross
misconduct in the performance of your position or a violation of the Company’s
Code of Ethical Standards and Business Practices and Conduct) you will continue
to receive (i) your car benefit (although you will be responsible for your own
gas, maintenance and other usage-related expenses); (ii) health benefits; and
(iii) the use of your Company provided laptop computer and cell phone. (You will
be responsible for the cost of any phone calls and will be excluded from logging
in to the Company network.) Once this eighteen-month period has elapsed, you are
requested to return the car, the laptop computer and the cell phone, in good
working condition, to the Company.

 

  • Your stock options and restricted stock will continue vesting for 90 days
after the date of termination of your professional relationship with the
Company. Once this 90 day period has elapsed, (i) any unvested stock options
will be automatically cancelled, however, (ii) you will have up to 30 days
following the expiration of the eighteen-month period after the termination of
your professional relationship with the Company to exercise any vested stock
options, at which time this entitlement will also be lost.

 

  • For the eighteen-month period after the termination of your professional
relationship with the Company, the Company will continue making contributions to
the pension plan and providing you with tax advice.

 

  • Change in Control1 - In case of removal from your post of President –
Continental Europe due to a Company resolution adopted within the twelve months
following the Company’s Change in Control, except for gross misconduct, you
shall have the right to a severance compensation of eighteen months gross pay.
This compensation will be calculated taking into account the result of dividing
the last twelve months gross pay

 

--------------------------------------------------------------------------------

1 Change in Control shall have the same meaning as defined in the Company’s
various Stock Option and Performance Incentive Plans.



--------------------------------------------------------------------------------

and target annual incentive bonus by twelve and multiplying the result of this
division by eighteen, and shall be subject to any relevant withholding tax or
Social Security payments.

This compensation shall be paid in eighteen equal monthly installments starting
the last day of the month following your removal as President – Continental
Europe.

No severance compensation shall be due in case of your resignation from your
post following a Change in Control, for any reason other than the Company
requiring you, without your consent, to relocate and be based at any office or
location outside of the Madrid, Spain area.

No severance compensation shall be due in the case of your removal as President
– Continental Europe within twelve months following a Change in Control, if you
are offered another professional position in the Company with equivalent target
compensation in the Madrid, Spain area.

 

  • Non-competition - The severance compensation stated in this letter, is
greater than the severance compensation stated by Royal Decree 1382/1985 on Top
Executive Personnel (we refer to this legislation only in order to establish an
appropriate compensation for the non-competition covenant), and includes
severance compensation for your non-competition covenant. This is because said
severance compensation is subject to your promise that for a period of eighteen
months following your removal as President – Continental Europe you will not
(i) carry out any other business, similar or equal to the Company or which
otherwise in any way competes with the business of the Company directly or
indirectly, individually or as an employee, consultant, advisor, partner,
associate or in any other capacity, unless the competitive business represents
less than 10% of the whole business turnover; (ii) call upon, communicate with,
attempt to communicate with or solicit business from any client or customer of
the Company or any person responsible for referring business to the Company, or
any competitor of the Company, or for your own interest if you should become a
competitor of the Company, and (iii) take any action to assist any successor
employer or entity in employment solicitation or recruiting any employee who had
worked for the Company during the immediate six months prior to your removal as
President – Continental Europe.

For the purposes of this non-competition covenant, the business of the Company
shall be defined and limited to the retail sales of toys and juvenile products.

In the event of breaching this non-competition covenant, and in accordance with
the exceptional nature of this agreement and the Company’s market activity, it
is established with your express acknowledgment and approval, that you will pay
to the Company, a penalty clause equal to the amount of the severance
compensation corresponding to the remaining time of the obligation. This penalty
clause is in accordance with articles 1151 and 1155 of the Civil Code, excluding
damages that may arise as a result of your breach



--------------------------------------------------------------------------------

of this non-competition covenant and that will be established, if any, by
competent jurisdiction. You agree that the Company may withhold payment of any
remaining outstanding severance compensation payments otherwise owed to you
under this agreement as payment of the penalty provided herein.

Antonio, I look forward to working with you in your new professional role. I
know you will continue to make many contributions to the success of this
Company. If you have any questions, please feel free to contact me at
(973) 617-5768.

To conclude, we kindly request you to sign below as acknowledgment of receipt
and agreement with the terms and conditions of this letter.

Sincerely,

/s/ John H. Eyler, Jr.

John H. Eyler, Jr.

I received the original and I agree with its contents

Signed by Antonio Urcelay

 

/s/ Antonio Urcelay

      Date:   

22.10.04

   Antonio Urcelay            